          Case 2:20-cv-01857-AJS Document 74 Filed 01/28/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 JARED CHARLAP,                                           Civil Action No. 20-cv-01857

                          Plaintiff,                      LEAD CASE

        v.

 OFFBEAT VENTURES, LLC DBA VINYL ME
 PLEASE,

                          Defendant.


 JARED CHARLAP,                                           Civil Action No. 20-cv-01860

                          Plaintiff,                      MEMBER CASE

        v.

 DRMTLGY, LLC,
                          Defendant.

                                       STIPULATION FOR DISMISSAL

       Plaintiff, JARED CHARLAP, and Defendant, DRMTLGY, LLC, by and through their

undersigned counsel, hereby stipulate that this action shall be DISMISSED, with prejudice, as

between all parties, and; each party shall bear their own costs and fees, including attorneys’ fees,

incurred in connection with this action.

   Dated: January 28, 2021

NYE STIRLING, HALE &                                         BUCHANAN INGERSOLL &
MILLER, LLP                                                  ROONEY PC

By: /s/ Benjamin J. Sweet                                    By: /s/ Ryan J. Wilk
Benjamin J. Sweet, Esq.                                      Ryan J. Wilk (PA 316696)
1145 Bower Hill Road, Ste 104                                501 Grant Street, Suite 200
Pittsburgh, Pennsylvania 15243                               Pittsburgh, Pennsylvania 15219

Attorneys for Plaintiff                                      Attorneys for Defendant
          Case 2:20-cv-01857-AJS Document 74 Filed 01/28/21 Page 2 of 2




                                 CERTIFICATE OF SERVICE

       I, Benjamin J. Sweet, hereby certify that the foregoing document was filed through the

ECF system and will be sent electronically to the registered participants as identified on the Notice

of Electronic Filing (NEF) and paper copies will be sent to non-registered participants this 28th

day of January, 2021.


                                                                       /s/ Benjamin J. Sweet
                                                                         Benjamin J. Sweet




                                                 2
